


110 HR 3344 IH: Treat Physicians Fairly Act of

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3344
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  medical care providers a credit against income tax for uncompensated emergency
		  medical care and to allow hospitals a deduction for such care.
	
	
		1.Short titleThis Act may be cited as the
			 Treat Physicians Fairly Act of
			 2007.
		2.Emergency medical
			 care credit
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Emergency
				medical care credit
						(a)Allowance of
				credit
							(1)In
				generalIn the case of a medical care provider, there shall be
				allowed as a credit against the tax imposed by this chapter for a taxable year
				an amount equal to 100 percent of the qualified uncompensated emergency medical
				care expenses incurred by the medical care provider during the taxable
				year.
							(2)Year credit
				allowedThe credit under paragraph (1) with respect to any
				expense shall be allowed for the taxable year during which such expense
				qualifies as a qualified uncompensated emergency medical care expense.
							(b)Qualified
				uncompensated emergency medical care expensesFor purposes of
				this section—
							(1)In
				generalThe term qualified uncompensated emergency medical
				care expenses means the expenses incurred by a medical care provider for
				the provision of emergency medical care for which the medical care provider has
				not been fully compensated 6 months after such care is provided.
							(2)Medical care
				providerThe term
				medical care provider means any individual engaged in the trade or
				business of providing medical care.
							(3)Medical
				careThe term medical care has the meaning given
				such term by section 213(d).
							(c)Denial of double
				benefitNo credit shall be
				allowed under subsection (a) for any expense for which a deduction or credit is
				allowed under any other provision of this
				chapter.
						.
			(b)Conforming
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
				
					
						Sec. 25E. Emergency medical care
				credit.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			3.Emergency medical
			 care deduction
			(a)In
			 generalPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to itemized deductions for individuals and
			 corporations) is amended by inserting after section 190 the following new
			 section:
				
					191.Emergency
				medical care deduction
						(a)Allowance of
				deduction
							(1)In
				generalIn the case of a hospital, there shall be allowed as a
				deduction for a taxable year an amount equal to 100 percent of the qualified
				uncompensated emergency medical care expenses incurred by the hospital during
				the taxable year.
							(2)Year deduction
				allowedThe deduction under paragraph (1) with respect to any
				expense shall be allowed for the taxable year during which such expense
				qualifies as a qualified uncompensated emergency medical care expense.
							(b)Qualified
				uncompensated emergency medical care expensesFor purposes of
				this section—
							(1)In
				generalThe term qualified uncompensated emergency medical
				care expenses means the expenses incurred by a hospital for the
				provision of emergency medical care for which the medical care provider has not
				been fully compensated 6 months after such care is provided.
							(2)Medical
				careThe term medical care has the meaning given
				such term by section 213(d).
							(c)Denial of double
				benefitNo deduction shall be
				allowed under subsection (a) for any expense for which a deduction or credit is
				allowed under any other provision of this
				chapter.
						.
			(b)Conforming
			 amendmentThe table of sections for part VI of subchapter B of
			 chapter 1 of such Code is amended by inserting after the item relating to
			 section 190 the following new item:
				
					
						Sec. 191. Emergency medical care
				deduction.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
